DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 92-94, 103 and 114 are rejected under 35 U.S.C. 102a)(1) as being anticipated by Peterson in view of Bang and Loibl.  Peterson teaches the treatment of HER-2 positive colorectal cancer with three active ingredients tucatinib and trastuzumab with capecitabine.  This fully anticipates the instant claims.  

Claims 92-114 are rejected under 35 U.S.C. 102a)(1) as being inherently anticipated by Peterson in view of Bang and Loibl.  Peterson teaches the treatment of HER-2 positive colorectal cancer with three active ingredients tucatinib and trastuzumab with capecitabine.  Peterson, Bang and Loibl do not specifically teach how the drugs are administered (intravenously, subcutaneously, orally) or in what dosage amounts (6mg per kg of subject’s body weight) or how often (once every three weeks, twice a day).  Peterson, Bang and Loibl all teach HER2positive colorectal cancer treatment to various patients that have relapsed cancer, or have been treated before for other or the same cancer, or for aggressive cancer.  The treatment of HER2-positive colorectal cancer which is refractory to a standard of care is inherent to all the treatments.  Treatment of a wildtype KRAS exon 2 genotype, a wild-type NRAS genotype or a wild-type BRAF genotype is silent but inherent in the references  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694. The examiner can normally be reached M-F 7am-330pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D MARGARET M SEAMAN/Primary Examiner, Art Unit 1625